In an action to recover damages for personal injuries based upon a breach of warranty, plaintiff appeals from an order of the Supreme Court, Kings *760County, dated October 27, 1975, which granted defendant’s motion for leave to amend its answer so as to assert the defense of the Statute of Limitations. Order affirmed, without costs or disbursements. The granting of the motion by Special Term was not an abuse of discretion, absent a showing of prejudice to plaintiff. Gulotta, P. J., Hopkins, Latham, Shapiro and Hawkins, JJ., concur.